678 S.E.2d 230 (2009)
STATE
v.
Byron Lamar WARING.
No. 525A07.
Supreme Court of North Carolina.
June 8, 2009.
James P. Cooney, III, Charlotte, Mary S. Pollard, for Waring.
Derrick C. Mertz, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for the State.
The following order has been entered on the motion filed on the 4th day of June 2009 by State of NC:
"Motion Allowed. State of NC shall have up to and including the 8th day of July 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of June 2009."